Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. 
Claims 1-20, 23-42, 45 are pending.
 
Claim Interpretation
Claims 12-20 appears to be summarized by Figure 11 of the Drawings. Similarly claim 34-42 appears to be summarized by Figure 12.  

    PNG
    media_image1.png
    549
    800
    media_image1.png
    Greyscale

It appears that the claims have the following limitation groupings:
Claim 12  C, D
Claim 13  C, D
Claim 14  A, D
Claim 15  A, D
Claim 16  A, B
Claim 17  A, B
Claim 18  C, B
Claim 19 C, B
Claim 20 C, D
claims 12, 13, 20 and claims 14, 15 and claims 16, 17, and claims 18, 19 respectively addresses the same limitations with differences. The Office Action would focus on the grouping (e.g. 12, 13, 20) and the differences within the grouping. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 23, 24, 45, 2, 3, 4, 5, 9, 10, 11, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge et al. (US 2017/0366199 hereafter Ge).

For claims 1, 23, 24, 45  Ge discloses a radio access node (e.g. 2770a Figure 27)  in a cellular communications network (Figure 27) to transmit multi-stage (Figure 8) downlink control information (e.g. DCI message transmitted over PDCCH [0129]), comprising: transmitting (by the radio access node) a first part (stage 1 Figure 8 recursive multi-layer general polar encoder [0084]) of a multi-stage downlink control information (DCI payload using polar encoder [0134]) in a first Orthogonal Frequency Division Multiplexing, OFDM, symbol (e.g. u0,1 of F-symbols [0084] Figure 8) ; and transmitting a second part (stage 2 Figure 8) of the multi-stage downlink control information (as input symbols [0084])  in a second OFDM symbol (e.g. X0,1 812 Figure 8  that is subsequent to the first OFDM symbol (stage 1 followed by stage 2 Figure 8); wherein Cyclic Redundancy Check (CRC-assisted List decoding [0088]), CRC, bits are attached to the first part of the multi-stage downlink control information ([0088] appended at the end) and/or CRC bits are attached to the second part (e.g. 1112 P2 CRC Figure 11) of the multi-stage downlink control information.
Particularly for claims 23 and 45, Ge discloses a radio access node (2770a Figure 27) with transmitters (2852 Figure 28B) / processors (2850 Figure 28B)  and a wireless device (ED 2710a Figure 27) with receivers (2802 Figure 28A [0266] / processors (2800 Figure 28A) respectively.
For claim 2, 25,  Ge discloses wherein the first part (stage 1 Figure 8) of the multi-stage downlink control information is encoded using a polar encoder (800 Figure 8 general polar encoder [0084])  and/or the second part (stage 2 Figure 8) of the multi-stage downlink control information is encoded using a polar encoder (800 general polar encoder [0084]).
For claim 3, 26, 27, Ge discloses wherein first CRC bits (p1 CRC 1110 Figure 11) are attached to the first part (1102 m1 symbols Figure 11 [0091]) of the multi-stage downlink control information and second CRC bits (p2 CRC 1112 Figure 11) are attached to the second part (1104 m2 symbols Figure 11) of the multi-stage downlink control information (Figure 8).
For claim 4,  Ge discloses wherein transmitting the first part of the multi-stage downlink control information in the first OFDM symbol (Figure 16 [0139]) comprises: attaching the first CRC bits  (CRC determined based on K DCI message bits [0139]) to the first part of the multi-stage downlink control information (K DCI message bits) to provide a first sequence of bits (K message bits of DCI payload Figure 16 [0134]) comprising the first part of the multi-stage downlink control information ([0139] 1st of K parts Figure 11) and the first CRC bits (CRC included in DCI payload [0134] Figure 16); encoding the first sequence of bits to provide a first plurality of coded bits (Figure 16 encode); and transmitting (transmitted block Figure 16) the first plurality of coded bits in the first OFDM symbol.
For claim 5, Ge discloses wherein transmitting the second part (1104, 1112 Figure 11) of the multi- stage downlink control information in the second OFDM symbol comprises: attaching (similar to claim 4 Figure 16) the second CRC bits (p2 CRC Figure 11 and Figure 16)) to the second part of the multi- stage downlink control information (K DCI message bits [0139]) to provide a second sequence (1104, 1112 Figure 11) of bits comprising the second part of the multi-stage downlink control information ([0139] 2nd of K parts Figure 11) and the second CRC bits ([0134]); encoding the second sequence of bits to provide a second plurality of coded bits (Figure 16); and transmitting the second plurality of coded bits in the second OFDM symbol (Figure 16 transmitted block). 

For claim 9, 31, Ge discloses the first part of the multi-stage downlink control information is encoded using a first channel coding technique (e.g. tail-biting convolutional code [0122] Figure 16 [0139]); and the second part of the multi-stage downlink control information is encoded using a second channel coding technique (e.g. polar codes [0122]) that is different than the first channel coding technique.

For claim 10, 32, Ge discloses wherein one of the first channel coding technique and the second channel coding technique is a polar coding technique ([0145] applying SC-based decoding such as polar coding to exploit early termination).

For claim 11, 33, Ge discloses wherein the first part (Figure 11) of the multi- stage downlink control information and the second part (Figure 11) of the multi-stage downlink control information are encoded using a same channel coding technique ([0145] SCL decoding of polar codes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of AAPA 3GPP R1-1612121 (On 2-stage Downlink Control Information for NR) hereafter Mediatek.
For claim 6, Ge (Figure 11) discloses a transmission of DCI messages in K parts but does not explicitly disclose DCI transmitted in 2 parts.  
However, Mediatek discloses a two-level DCI design wherein CRC bits are attached to the first part (section 2.2 basic DCI) of the multi-stage (two-level) downlink control information and CRC bits are not attached to the second part (section 2.3 extended DCI option #2) of the multi-stage downlink control information.
It would have been obvious for one of ordinary skill in the art to apply a two-level DCI (basic and extended) to facilitate efficient NR operation. 

Claim 7, 8, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of AAPA 3GPP R1-162588 (DCI design for short TTI) hereafter Huawei.
Ge (Figure 11) discloses a transmission of DCI message in K parts but does not explicitly disclose DCI transmitted in 2 parts.
However, for claim 7, 29, Huawei table 6 discloses wherein CRC bits are attached to the second part (fast DCI) of the multi-stage downlink control information and CRC bits are not attached to the first part (slow DCI) of the multi-stage downlink control information.
It would have been obvious for one of ordinary skill in the art to apply a slow and fast DCI to reduce DCI overhead (section 1). 
For claim 8, 30 Huawei table 6 discloses wherein the CRC bits attached to the second part (fast DCI) of the multi-stage downlink control information are CRC bits for both the first and second parts (16 bit CRC from legacy to fast DCI 16 bit CRC) of the multi-stage downlink control information.
It would have been obvious for one of ordinary skill in the art to apply CRC to all transmitted bits. 

Claims 12-20 and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Mediatek and further in view of Huawei.

For claims 12, 13, and 20, 35, 42  Ge discloses encoding the first part of the multi-stage downlink control information to provide a first plurality of coded bits (Figure 16 encode) ; and transmitting the first plurality of coded bits in the first OFDM symbol (1102 Figure 11); and transmitting the second part of the multi-stage downlink control information in the second OFDM symbol (1104 Figure 11) comprises: encoding  the second part of the multi-stage (K stage Figure 16) downlink control information using a polar encoder (Figure 5 each stage is an polar encoder [0085] Figure 8) that uses the first part of the multi-stage downlink control information as frozen bits (212 Figure 2) to provide a second plurality of coded bits (encode-bits x0,x1, Figure 2); and transmitting the second plurality of coded bits in the second OFDM symbol (Figure 16).
Particularly for claim 13, Ge discloses using a polar encoder that uses the first plurality of coded bits as frozen bits (some of the inputs to a polar encoder are frozen bits 212 Figure 2) to provide a second plurality of coded bits. 
Particularly for claim 20, Ge discloses jointly encoding ([0085] recursive multi-layer general polar encoding)  the second part of the multi-stage downlink control information together with the first part (stage 1 Figure 8) of the multi- stage downlink control information using a second polar encoder (stage 2 Figure 8) to provide a second plurality of coded bits, the first polar encoder being nested within the second polar encoder (nested sub-channels [0079]);
Particularly for claim 42,  the first polar decoder being nested within the second polar decoder (nested sub-channels [0079]). 
For claim 35, Ge discloses receiving in the first OFDM symbol (Figure 17 decoder), a first plurality of coded bits that correspond to the first part of the multi-stage downlink control information; and decoding the first plurality of coded bits to provide a first plurality of hard bit decisions for the first part of the multi-stage downlink control information (Figure 4 successive cancellation list polar decoder) ; and  receiving  the second part (decision tree levels [0072]) of the multi-stage downlink control information in the second OFDM symbol comprises: receiving, in the second OFDM symbol, a second plurality of coded bits that correspond to the second part (e.g. 404 Figure 4 level 2) of the multi-stage downlink control information; and decoding the second plurality of coded bits using a polar decoder (Figure 4) that uses the first plurality of coded bits as frozen bits ([0063] decoding path decides using LLR frozen bits) to provide a second plurality of hard bit decisions (Log Likelihood Ratio [0062]) for the second part of the multi-stage downlink control information.
For claims 14, 15, Ge does not explicitly teach attaching first CRC  to the first part. However, Mediatek discloses encoding using a two-level DCI where CRC bits are attached to the first part (section 2.2 basic DCI) but not attached to the second part (section 2.3 extended DCI option #2).  
For claims 36, 37, Mediatek does not explicitly teach a decoder for a two-level DCI however it is known in the art that a decoder would decode in the manner the transmitter encodes.
For claims 16, 17, Ge discloses attaching first CRC bits (Figure 16) to the first part (1102 Figure 11) of the multi-stage downlink control information to provide a first sequence of bits comprising the first part of the multi-stage downlink control information and the first CRC bits (Figure 16 transmitted block); encoding the first sequence of bits to provide a first plurality of coded bits (Figure 16); encoding the second sequence of bits using a polar encoder that uses the first part of the multi-stage downlink control information and the first CRC bits as frozen bits (encode-bits x0,x1, Figure 2) to provide a second plurality of coded bits; and transmitting the second plurality of coded bits in the second OFDM symbol.
For claims 34, 38, 39, Ge discloses wherein the first part (Figure 11) of the multi- stage downlink control information and the second part (Figure 11) of the multi-stage downlink control information are encoded using a same channel coding technique 
For claim 18, 19, Ge discloses encoding the first part of the multi-stage downlink control information to provide a first plurality of coded bits (Figure 16); and transmitting the first plurality of coded bits in the first OFDM symbol (1102 Figure 11); and transmitting the second part of a multi-stage downlink control information in the second OFDM symbol comprises: attaching CRC (Figure 16 or Figure 18 16-CRC or 18 CRC) bits to the second part of the multi-stage downlink control information to provide a sequence of bits comprising the second part of the multi-stage downlink control information and the CRC bits; encoding the sequence of bits using a polar encoder (Figure 16) that uses the first part of the multi-stage downlink control information as frozen bits (212 Figure 2) to provide a second plurality of coded bits; and  transmitting the second plurality of coded bits in the second OFDM symbol (Figure 16 transmitted block).
Ge discloses a transmission of DCI message in K parts but does not explicitly disclose DCI transmitted in 2 parts. However, Huawei table 6 discloses wherein CRC bits are attached to the second part (fast DCI) of the multi-stage downlink control information and CRC bits are not attached to the first part (slow DCI) of the multi-stage downlink control information
For claims 40, 41, Huawei does not explicitly teach a decoder with a slow and fast DCI, however it is known in the art that a decoder would decode in the manner the transmitter encodes.


Response to Arguments
Applicant’s Argument:  On page 3 of the 12/20/2020 Remarks, Applicant refers to Figure 8 of Ge and argues the “output of “stage 1” is never transmitted. And further on page 4, outputs of stage 1 are not transmitted anywhere. Instead, the output of “stage 1” is used as the input of “stage 2”.
Applicant further argues on page 4, all the DCI bits are encoded the same way;.

In reply,  Figure 8 shows a multi-layer general polar encoder, although the output of “stage 1”  is used as the input of “stage 2”, the output of stage 1 is eventually transmitted by the radio access node as the output of the encoder.
Examiner submit as evidence, Arikan “Channel Polarization: A Method for Constructing Capacity-Achieving Codes for Symmetric Binary-Input Memoryless Channels” IEEE Transactions on Information Theory July 2009, the seminal paper for polar encoding, which teaches polar encoding is performed in a recursive manner.

Applicant’s Argument: On page 4, Applicant further argues that all the DCI bits are encoded the same way; that the entire set of bits are recursively encoded twice in polar encoder 802, 804, 806, 808 Ge Figure 8.

In reply,  Examiner submit as evidence, Arikan “Channel Polarization: A Method for Constructing Capacity-Achieving Codes for Symmetric Binary-Input Memoryless 

Furthermore, Claim 1, 24 as stated, does not directly or indirectly construe that the “downlink control information” are encoded differently. 

The remainder of Applicant’s Arguments refers to the arguments outlined above.


Allowable Subject Matter

The combination of the limitations of claims 12, 16, 34, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter as discussed with Applicant in an Interview on 1/8/2021: 

Based on the claim interpretation sections above, the combination of claims 12, 16 outlines steps (C, D, A, B) of Figure 11. Although Mediatek teaches splitting the DCI into two parts (basic and extended) and transmitting using a polar code transmission, Mediatek does not provide details on first and second OFDM symbols and frozen bits. 
The same analysis applies to the combination of claims 34, 38 on the receiver side for Figure 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415